PER CURIAM.
This is an appeal from an order of Judge Garvin, under section 1014, U. S. Revised Statutes (Comp. St. § 1674), removing the defendants to the Eastern district of North Carolina for trial under an indictment charging them with conspiring to commit an offense against the United States.
If the order is to be regarded as a step in the cause, it is interlocutory, and therefore not appealable, under section 128 of the Judicial Code (Comp. St. § 1120). Coastwise Lumber & Supply Co. v. United States, 259 Fed. 847, 170 C. C. A. 647. If it is to be regarded as an independent proceeding, the only relief is, and by long-established practice has been, by writ of habeas corpus. This is concededly the first proceeding by appeal of which there is any knowledge.
Appeal dismissed.